 

  

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF [EXAS
AMARILLO DIVISION

DEC 5 2019

 

CLERK }
By » US. DISTRICT COURT
A Deputy

 

RANDELL ALLEN MENEFIELD,

    

Petitioner,

Vv. 2:19-CV-137-Z

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

CO? tO? LOR COR KOR? COR COR LO? LO? OP CO?

Respondent.

ORDER OVERRULING OBJECTIONS,
ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION, AND
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

On October 11, 2019, the United States Magistrate Judge entered findings and conclusions
on the Petition for a Writ of Habeas Corpus filed in this case. The Magistrate Judge
RECOMMENDS that the petition be DISMISSED. On October 29, 2019, Petitioner filed
objections to the findings, conclusions, and recommendation. After making an independent review
of the pleadings, files, and records in this case, and the findings, conclusions, and recommendation
of the Magistrate Judge, the Court concludes that the findings and conclusions are correct. It is
therefore ORDERED that Petitioner’s objections are OVERRULED, that the findings,
conclusions, and recommendation of the Magistrate Judge are ADOPTED, and that the Petition
for a Writ of Habeas Corpus is DISMISSED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,

and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner has

 
failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,
529 U.S. 473, 483 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 428 (Sth Cir. 2011). The
Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that Petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Hernandez, 630 F.3d at 484.

If Petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

December VE 2019.

/——

MATAHEW J. KACSMARYK —
UNITED STATES DISTRICT JUDGE

 

 
